DETAILED ACTION
	This action is responsive to 02/28/2019.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 7-8, 10, 13-14, and 20 objected to because of the following informalities:  There is no antecedent basis for the limitation “the reference data voltage” recited in the aforementioned claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0004764, US Patent 9,830,854 B2), hereinafter Kim64.
Regarding claim 1, Kim64 discloses a detection method of a pixel circuit (see fig. 5, also [0042]), wherein the pixel circuit includes a driving transistor (driving TFT (DT)-see fig. 5); and the method comprises: in a first charge cycle, applying a first data voltage to a gate electrode of the driving transistor (i.e., a first data voltage for sensing is applied-see see [col. 5, ll. 62-63] and fig. 4), acquiring a first sensing voltage at a first electrode of the driving transistor (see fig. 4 with description in [0038]-timing controller 11 obtains a first sensing voltage Vsen1 when a first data voltage for sensing is applied, and a second sensing voltage Vsen2 when a second voltage for sensing is applied) within a first duration after application of the first data voltage and before the driving transistor is switched off (see [0039], wherein it is disclosed that sensing is done while the gate-source voltage of the driving TFT is higher than the threshold voltage of the driving TFT).
Kim64 does not appear to specifically disclose and determining whether the first sensing voltage is equal to a reference sensing voltage, wherein the reference sensing voltage is acquired in a reference charge cycle; in the reference charge cycle, the reference sensing voltage is acquired at the first electrode of the driving transistor within the first duration after application of the reference data voltage to the gate electrode of the driving transistor and before the driving transistor is switched off; and the first data voltage is equal to the reference data voltage.
VSR = Vsen1/Vsen2) between the first and second sensing voltages (which can be equated to the first sensing voltage), and comparing VSR with a preset initial sensing ratio (VSRinit = Vsen1_init/Vsen2_init)-(equated to a reference sensing voltage), to obtain a change in sensing ratio (i.e., ΔVSR = VSRinit –VSR), wherein the VSRinit is acquired in a reference charge cycle (see [0038], wherein it is disclosed that the initial sensing ratio VSRinit … is preset at the time of product release and stored in the internal memory of the display), wherein in the reference charge cycle, VSRinit is acquired at the first electrode of the driving transistor within the first duration after application of first and second data voltages for sensing to the gate electrode of the driving transistor and before the driving transistor is switched off (see fig. 4 with description in [0038]-Vsen1_init indicates a first initial sensing voltage of when a first data voltage for sensing is applied, and Vsen2_init indicates a second initial sensed voltage of when a second data voltage for sensing is applied, and, VSRinit is an initial sensing ratio, which is equal to the first initial sensing voltage Vsen1_init divided by the second initial sensing voltage Vsen2_init. Please, note that the first and second data for sensing are applied at a gate node of the driving TFT ([0012]), and as shown in fig. 5, sensing is performed at the source Ns (first electrode) of the driving TFT DT); and the voltage sensing ratio VSR is equal to the preset initial sensing ratio VSRinit (see fig. 4 and [0038]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean the concept of determining whether the first sensing voltage is equal to a reference sensing voltage, 
Regarding claim 2, Kim46 further teaches wherein in a case where the first sensing voltage is unequal to the reference sensing voltage, in a second charge cycle, a second data voltage is applied to the gate electrode of the driving transistor, and a second sensing voltage is acquired at the first electrode of the driving transistor within the first duration after application of the second data voltage, in which the second data voltage is selected so that a difference between the second sensing voltage and the reference sensing voltage can be less than a difference between the first sensing voltage and the reference sensing voltage (see, for example, [0040], wherein it is disclosed that the timing controller 11 calculates an nth sensing ratio (n is a positive integer) based on the ratio between the first and second sensing voltages, calculates a change in the sensing ratio by comparing the nth sensing ratio with a preset initial sensing ratio (i.e., Vsen1_init/Vsen2_init), and then obtains a change in the threshold voltage based on the change in sensing ratio. The timing controller may properly update an (n-1)th compensation value stored in the memory 16 based on the obtained threshold voltage change. In [0041], it is further disclosed that the timing controller may transmit first and second data voltage for sensing to a data driver 12, wherein the first and second compensation data reflects the change in threshold voltage of the driving TFT that was sensed in the previous sensing period. That is, the first and second data voltage for compensation for obtaining an nth sensing ratio takes into consideration a change in sensing ratio (ΔVSR = VSRinit -VSR) from the previous (n-1)th sensing ratio).
Regarding claim 3, Kim64 further teaches wherein in a case where the first sensing voltage is less than the reference sensing voltage, the second data voltage is greater than the first data voltage; and in a case where the first sensing voltage is greater than the reference sensing voltage, the second data voltage is less than the first data voltage ([0040]-[0041] disclose that the timing controller 11 calculates an nth sensing ratio (n is a positive integer) based on the ratio between the first and second sensing voltages, calculates a change in the sensing ratio by comparing the nth sensing ratio with a preset initial sensing ratio (i.e., Vsen1_init/Vsen2_init), and transmit second compensation data corresponding to the first and the second data voltages for sensing … the first and second compensation data reflects the change in the threshold voltage of the driving TFT that was sensed in the previous sensing period-i.e., adjusting the first or the second data voltage for sensing (by increasing or decreasing) based on a change in the sensing ratio from a previous sensing period can be gleaned from the aforementioned paragraphs).
Regarding claim 4, Kim64 further teaches wherein in a case where the second sensing voltage is still unequal to the reference sensing voltage, the second charge cycle is repeated until the second sensing voltage is equal to the reference sensing voltage (see [0040]-[0041] compensating the data voltages for sensing for an nth sensing period based on changes that were sensed in the previous sensing period, which is inherent that if there is no change in the sensing ratio (ΔVSR = VSRinit -VSR) from the previous period, then no compensation would be done on the data voltages for sensing).
Regarding claim 6, Kim64 further teaches wherein the first charge cycle and/or the second charge cycle is between display circles (see figs. 9-10 and [0068]-[0070], wherein it is disclosed that sensing is performed during a vertical blanking interval).  
Regarding claim 7, Kim64 further teaches further comprising: acquiring a reference threshold voltage of the driving transistor (see, for example, [0065], wherein it is disclosed that the timing controller 11 calculates the sensing ratio VSR between the first and the second sensing voltages (Vsen1, Vsen2), and reads a change ΔVth in the threshold voltage of the driving TFT DT from a look-up table by using a change in sensing ratio as a read address); and  in a case where the first sensing voltage is equal to the reference sensing voltage, acquiring a present threshold voltage of the driving transistor, based on the reference threshold voltage, the first data voltage and the reference data voltage, wherein the present threshold voltage of the i.e., the present threshold voltage can be obtained from the read change in threshold voltage and the previous threshold voltage, i.e., present threshold voltage (Vth(n) = Vth(n-1) + ΔVth. Please, note that ΔVth is based on a difference between the sensing ratio VSR and the initial sensing ratio VSRinit).  
Regarding claim 8, Kim64 further teaches further comprising: acquiring a reference threshold voltage of the driving transistor (see, for example, [0065], wherein it is disclosed that the timing controller 11 calculates the sensing ratio VSR between the first and the second sensing voltages (Vsen1, Vsen2), and reads a change ΔVth in the threshold voltage of the driving TFT DT from a look-up table by using a change in sensing ratio as a read address); and in a case where the second sensing voltage is equal to the reference sensing voltage, acquiring a present threshold voltage of the driving transistor, based on the reference threshold voltage, the second data voltage and the reference data voltage, wherein the present threshold voltage of the driving transistor is equal to the reference threshold voltage plus a difference between the second data voltage and the reference data voltage (i.e., the present threshold voltage can be obtained from the read change in threshold voltage and the previous threshold voltage, i.e., present threshold voltage (Vth(n) = Vth(n-1) + ΔVth. Please, note that ΔVth is based on a difference between the sensing ratio VSR and the initial sensing ratio VSRinit. Please, note that the timing controller 11 may adjust threshold voltage for in any period based on changes in threshold voltage of the driving TFT sensed in a previous period-see [0040]-[0041]).  
Regarding claim 11, Kim64 further teaches a driving method of a display panel (see [0003]), wherein the display panel includes a pixel circuit (pixel P-see figs. 2-3 and 5); and the driving method comprises: acquiring a present threshold voltage of the driving transistor of the pixel circuit by executing the detection method of the pixel circuit according to claim 1 on the pixel circuit (see figs. 5-10, [0038]-[0041], and [0065]). 
Regarding claim 12, Kim64 further teaches further comprising: creating a compensation factor for the pixel circuit according to the acquired present threshold voltage (see, for example, [0040]-[0041]-applying compensation data that reflect changes in threshold voltage of the driving TFT that was sensed in a previous sensing period).  
Regarding claim 13, Kim64 a display device (an organic light emitting display-see fig. 2 and [0017]), comprising a pixel circuit (pixel P-see figs. 2-3 and 5) and a control circuit (timing controller 11-see fig. 2), wherein the pixel circuit includes a driving transistor (driving TFT DT-see fig. 5); and the control circuit is configured to execute a detection method comprising: in a first charge cycle, applying a first data voltage to a gate electrode of the driving transistor (i.e., a first data voltage for sensing is applied-see see [col. 5, ll. 62-63] and fig. 4), acquiring a first sensing voltage at a first electrode of the driving transistor within a first duration after application of the first data voltage (see fig. 4 with description in [0038]-timing controller 11 obtains a first sensing voltage Vsen1 when a first data voltage for sensing is applied, and a second sensing voltage Vsen2 when a second voltage for sensing is applied)  and before the driving transistor is switched off (see [0039], wherein it is disclosed that sensing is done while the gate-source voltage of the driving TFT is higher than the threshold voltage of the driving TFT).
Kim does not appear to specifically disclose and determining whether the first sensing voltage is equal to the reference sensing voltage, in which the reference sensing voltage is acquired in a reference charge cycle; in the reference charge cycle, the reference sensing voltage is acquired at the first electrode of the driving transistor within the first duration after the application of the reference data voltage to the gate electrode of the driving transistor and before the driving transistor is switched off; and the first data voltage is equal to the reference data voltage.
However, Kim64, in for example, [0038] and fig. 9, discloses obtaining a voltage sensing ratio (VSR = Vsen1/Vsen2) between the first and second sensing voltages (which can be equated to the first sensing voltage), and comparing VSR with a preset initial sensing ratio (VSRinit = Vsen1_init/Vsen2_init)-(equated to a reference sensing voltage), to obtain a change in sensing ratio (i.e., ΔVSR = VSRinit –VSR), wherein the VSRinit is acquired in a reference charge cycle (see [0038], wherein it is disclosed that the initial sensing ratio VSRinit … is preset at the time of product release and stored in the internal memory of the display), wherein in the reference charge cycle, VSRinit is acquired at the first electrode of the driving transistor within the first duration after application of first and second data voltages for sensing to the gate electrode of the driving transistor and before the driving transistor is switched off (see fig. 4 with description in [0038]-Vsen1_init indicates a first initial sensing voltage of when a first data voltage for sensing is applied, and Vsen2_init indicates a second initial sensed voltage of when a second data voltage for sensing is applied, and, VSRinit is an initial sensing ratio, which is equal to the first initial sensing voltage Vsen1_init divided by the second initial sensing voltage Vsen2_init. Please, note that the first and second data for sensing are applied at a gate node of the driving TFT ([0012]), and as shown in fig. 5, sensing is performed at the source Ns (first electrode) of the driving TFT DT); and the voltage sensing ratio VSR is equal to the preset initial sensing ratio VSRinit (see fig. 4 and [0038]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean the concept of determining whether the first sensing voltage is equal to a reference sensing voltage, wherein the reference sensing voltage is acquired in a reference charge cycle; in the reference charge cycle, the reference sensing voltage is acquired at the first electrode of the driving transistor within the first duration after application of the reference data voltage to the gate electrode of the driving transistor and before the driving transistor is switched off; and the first data voltage is equal to the reference data voltage, from the invention of Kim46, which constitutes applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. There are many ways of determining whether two values are equal, and using actual values or normalized values (e.g., a ratio) for performing comparison of the two values would have been gleaned from the invention of Kim64 by a person of ordinary skill in the art, before the effectively filing date of the claimed invention.
Regarding claim 14, Kim64 further teaches further comprising a data drive circuit (data drive circuit 12-see fig. 2 and [0033]) and a detection circuit (a sensing plurality units 122 (SU#1 to SU#k)-see fig. 3 and 5, also [0033]), wherein the data drive circuit is configured to output the first data voltage and the reference data voltage (i.e., the digital-to-analog converter (DAC) 121 within the data driver circuit 12, generates data voltage for sensing and supply it to the data lines 14A under control of the timing controller 11-figs. 2-3 and 5, also [0033]-[0035]); the pixel circuit is further configured to receive the first data voltage and the reference data voltage and apply the first data voltage and the reference data voltage to the gate electrode of the driving transistor (i.e., the DAC applies the data voltage and reference voltage to a gate of the driving TFT DT (node Ng) via data line 14A and switching TFT (ST1)); the detection circuit is configured to read the first sensing voltage and the reference sensing voltage from the first electrode of the driving transistor (i.e., the sensing units may … read a sensing voltage stored in the sensing lines 14B and supply it to the analog-to-digital converter (ADC), under control of the timing controller 11-see figs. 3 and 5, with description in [0035]); and the control circuit is further configured to control the data drive circuit and the detection circuit (i.e., data drive circuit 12 and sensing units 122 are controlled by timing controller 11-see figs. 2, 3, and 5, with description in [0033]-[0035]).  
Regarding claim 15, Kim64 further teaches wherein the pixel circuit further includes a light-emitting element (OLED-see fig. 5) and a sensing switching transistor (second switching TFT ST2-see fig. 5); a second electrode and the first electrode of the driving transistor are respectively connected to a first supply voltage terminal (i.e., drain of driving TFT DT is connected to EVDD-see fig. 5) and a first electrode of the light-emitting element (source of DT is connected to anode of OLED at node Ns);  a i.e., cathode of OLED is connected to EVSS-see fig. 5); a first electrode of the sensing switching transistor is electrically connected with the first electrode of the driving transistor (i.e., ST2 is connected to DT at node Ns-see fig. 5); and a second electrode of the sensing switching transistor is electrically connected with the detection circuit (i.e., ST2 is connected to sensing unit (SU) via sensing line 14B-see fig. 5).  
Regarding claim 16, Kim64 further discloses wherein the pixel circuit further includes a sensing line (sensing line 14B-see fig. 5); and a second electrode of the sensing switching transistor is electrically connected with the detection circuit through the sensing line (i.e., ST2 is connected to sensing unit (SU) via sensing line 14B-see fig. 5).
Regarding claim 17, Kim64 further discloses wherein the pixel circuit further includes a data write transistor (first switching TFT ST1-see fig. 5) and a storage capacitor (storage capacitor Cst-see fig. 5 and [0045]); the data write transistor is configured to acquire data signals from the data drive circuit and write the data signals into the gate electrode of the driving transistor (the first switching TFT ST1 applies a sensing data voltage Vdata on a data line 14A to the gate node Ng in response to a scan control signal SCAN-see [0045]); and the storage capacitor is configured to store the data signals (see fig. 5 and [0045]-storage capacitor maintains the gate-source voltage Vgs of the driving TFT DT). 
Regarding claim 18, Kim64 further teaches wherein the control circuit includes a processor and a memory; the memory includes executable codes; and the processor memory 16-see fig. 2, [0028], and [0040]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim64 in view of Chang et al. (US Patent 9,754,536 B2), hereinafter Chang.
Regarding claim 5, Kim64 does not appear to expressly teach wherein the reference charge cycle is in a shutdown state, and the first charge cycle is in a followed boot-up process after the reference charge cycle; or the reference charge cycle is in a boot-up state, and the first charge cycle is in a boot-up process after the reference charge cycle.
Chang, in for example, [col. 6, ll. 2-13], teaches a sensing mode for sensing threshold voltage and/or mobility of a driving transistor, wherein the sensing mode may be executed at a preset time … the preset period may be at a power-on of the organic light emitting display device, power-off of the organic light emitting display device, power-on after a preset driving time, power-off after a preset driving time, or the like.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Chang with the invention of Kim64 by performing the sensing method of Kim64 during a power-on or a power-off period of the display device, as taught by Chang, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim64 in view of Chang and Kim et al. (US Patent 10,522,081), hereinafter Kim81.
Regarding claims 9 and 19, Kim64 discloses wherein acquiring the reference threshold voltage of the driving transistor comprises: in charge cycle applying a data voltage to the gate electrode of the driving transistor (see figs. 4-5 with description in [0038]-reference voltage (initial sensing ratio VSRinit) is obtained by applying first initial sensing voltage Vsen1_init and second initial sensing voltage Vsen2_init to the gate electrode (node Ng) of the driving TFT DT), and acquiring a sensing voltage at the first electrode of the driving transistor (i.e., Vsen1_init and Vsen2_init).
Kim64 does not appear to expressly disclose acquiring a shutdown sensing voltage after the driving transistor is switched off.
Chang, in for example, [col. 6, ll. 2-13], teaches a sensing mode for sensing threshold voltage and/or mobility of a driving transistor, wherein the sensing mode may be executed at a preset time … the preset period may be at a power-on of the organic light emitting display device, power-off of the organic light emitting display device, power-on after a preset driving time, power-off after a preset driving time, or the like.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Chang with the invention of Kim64 by performing the sensing method of Kim64 during a power-on or a power-off period of the display device, as taught by Chang, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Kim64 in view of Chang does not appear to expressly teach the reference threshold voltage of the driving transistor is equal to the difference between the shutdown data voltage and the shutdown sensing voltage.

Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the combined teachings of Kim64, Chang, and Kim81, a method of sensing a threshold voltage of a driving transistor, wherein the threshold voltage is a difference between data voltage applied at a gate terminal of the driving transistor, and sensing voltage at a source terminal of the driving transistor, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 10 and 20, Kim64 in view of Chang teaches applying a shutdown voltage during a shutdown charge cycle to obtain a reference threshold voltage, and Kim64 further teaches wherein the charge cycle is the same as the reference charge cycle, and the data voltage is equal to the reference data voltage (see figs. 4-5 with description in [0038]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627